TASHIMA, Circuit Judge,
dissenting:
I dissent from the order remanding this case to the district court two and one-half years after the appeal was taken, for that court to consider “whether [its] decision should be certified as an appealable final judgment under Rule 54(b),” so as to make the order appealed from arguably appeal-able.
We have been quick to chastise the parties when they have attempted to “manipulate our appellate jurisdiction.” Am. States Ins. Co. v. Dastar Corp., 318 F.3d 881, 885 (9th Cir.2003). Yet, that is exactly what the majority is attempting to do with this order. Our obligation is to accept the case as it comes to us from the district court and to decide the case on that record. None of the cases cited in the order suggests any rule to the contrary.1 Keeping in mind that a Rule 54(b) certification is discretionary, and that nothing appears in the record to support certification at this late date, I would not remand the case, but would decide it on the record now before us.

. Nat’l Ass’n of Home Builders v. Norton, 325 F.3d 1165 (9th Cir.2003), relied on by the majority, is unlike this case in that there the district court granted a Rule 54(b) certification on the parties’ motion, albeit a deficient one, and our limited remand was to permit the court to correct that deficiency. See also Nat’l Assn. of Home Builders v. Norton, 340 F.3d 835, 840 (9th Cir.2003) (holding that subsequent re-certification after remand was sufficient).